Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 9/28/2021.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 9/28/2021 is acknowledged.  Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3, 5, 6 objected to because of the following informalities:
Claim 3, line 3: “an input and out port” should be --an input port and an output port--.
Claim 3, line 4: “the a time” should be --a time--.
Claim 5, line 2: “the MEMs” should be --a MEMS--.
Claim 6, line 7: “pump at” should be --pump to at--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupershmidt et al. (US 2017/0064457 A1)
Regarding claim 1, Kupershmidt discloses a speaker device (Fig. 1A) comprising:
an acoustic medium (medium that 70 travels through); and
at least one ultrasound source (50) coupled to the acoustic medium through at least one time-varying acoustic coupler (60) so as to generate an audio signal (¶ 0075, and note that modulation is a variation over time of the input signal) (Figs. 4A-5C show that medium is coupled to 350/450 via apertures in 570 and 580).
Regarding claim 3, Kupershmidt discloses the speaker device of claim 1, wherein the at least one ultrasound source includes a cavity (e.g., Fig. 4A: area below 303) and at least one acoustic port (e.g., Fig. 4A: port defined by 311); wherein at least one time-varying acoustic coupler (570 and 580) includes an input (313 or 314) and out (315, 316, or 317) port (e.g., see Fig. 4A); and wherein a ultrasound source acoustic port (defined by 311) is acoustically coupled to the a time varying coupler input port (313 or 314) (e.g., see Fig. 4A) and a time varying acoustic coupler output port (315, 316, or 317) is acoustically coupled to the acoustic medium (see Fig. 4A).
Regarding claim 4, Kupershmidt discloses the speaker device of claim 1, wherein the at least one ultrasound source being configured to generate an audio modulated acoustic radiation signal (ultrasound source can be the combination of 50 and 101, while time-varying acoustic coupler can be 103, and note that ¶ 0071 indicates that oscillating at least 101 can modulate the acoustic signal).
Regarding claim 5, Kupershmidt discloses the speaker device of claim 1, further comprising a driving device (Fig. 1A: 30) in communication with the MEMs device and configured to operate the ultrasound source and time varying acoustic coupler to generate an audio signal (¶ 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupershmidt in view of Martincic et al. (US 2019/0058941 A1)
Regarding claim 2, Kupershmidt discloses the speaker device of claim 1.
Kupershmidt is not relied upon to disclose further comprising a Helmholtz resonator with a resonance frequency lower than 1 KHz, wherein the at least one ultrasound source is in acoustic contact with the Helmholtz resonator.
In a similar field of endeavor, Martincic discloses further comprising a Helmholtz resonator with a resonance frequency lower than 1 KHz (¶ 0124, 0010: 500 Hz), wherein the at least one MEMS microspeaker source is in acoustic contact with the Helmholtz resonator (Figs. 6 and 8, wafer 32/42 in acoustic contact with Helmholtz resonator cavity 30 (¶ 0008), ¶ 0124: wafer formed by membrane of microspeaker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising a Helmholtz resonator with a resonance frequency lower than 1 KHz, wherein the at least one MEMS picospeaker (which is an ultrasound) source is in acoustic contact with the Helmholtz resonator, the motivation being to achieve passive noise reduction (Martincic - ¶ 0006).
 
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 6, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Relevant Prior Art
Kupershmidt et al. (US 2016/0277832) discloses a charge pump (30) connected via a switch (64) to a speaker (40 and/or 50) (Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687